

Exhibit 10(a)101


AMENDMENT TO
RETENTION AGREEMENT




THIS INSTRUMENT, effective January 1, 2010, by and between Entergy Corporation,
a Delaware corporation (“Company”) and Leo P. Denault (“Executive”), hereby
constitutes an amendment to the Retention Agreement entered into by and between
the Company and Executive and effective on August 3, 2006 (“Agreement”).  Except
as otherwise provided herein, the Agreement and any prior amendments thereto
shall remain in full force and effect in accordance with their original terms
and conditions.


WHEREAS, Executive may become eligible, while he is considered a “covered
employee” (as defined in Code Section 162(m)), for certain severance benefits
under this Agreement that are determined in whole or in part by reference to
Executive’s “EAIP target award,” and/or “Target LTIP Award”; and


WHEREAS, effective January 1, 2010 and pursuant to Revenue Ruling 2008-13,
payments under the EAIP and/or under the LTIP may not satisfy the Code Section
162(m) exception for “performance based” compensation if the EAIP and/or LTIP
provide directly or through another plan or agreement that the EAIP or LTIP
award is payable to a “covered employee” upon termination of employment and
without regard to whether the performance goals are satisfied; and


WHEREAS, Company and Executive now desire to amend the Agreement to ensure
compliance with Revenue Ruling 2008-13, to the extent applicable, with respect
to severance benefits that may become payable under this Agreement and that are
based in whole or in part on Executive’s EAIP target award and/or Target LTIP
Award; and


WHEREAS, the Personnel Committee of the Board of Directors of Company has
authorized the undersigned Company Officer to execute this Amendment to the
Agreement.


NOW THEREFORE, in consideration of the promises and mutual covenants herein
contained, Company and Executive hereby agree to amend the Agreement by
redefining the terms “Severance Payment” and “Target LTIP Award,” effective
January 1, 2010, as follows:


16.26  
Severance Payment shall mean the payment of a lump sum severance payment, in
cash, equal to the product of 2.99 times the sum of:  (a) Executive’s annual
base salary as in effect at any time within one year prior to the effective date
of the Agreement or, if higher, immediately prior to a circumstance constituting
Good Reason plus (b) the higher of: (i) the annual incentive award actually
awarded to the Executive under the EAIP for Company’s fiscal year immediately
preceding the fiscal year in which Executive’s Date of Termination occurs;  or
(ii) the EAIP target award for the Executive for Company’s fiscal year in which
the effective date of the Agreement occurs.  Such Severance Payment shall be
made in accordance with the short term deferral exception of Code Section 409A
regulations.



 
16.30
Target LTIP Award shall mean the average annual number of performance share
units Executive is entitled to receive under the LTIP with respect to the two
most recent performance periods (as defined in the applicable program or plan)
that precede and do not include the Date of Termination.  Such average annual
number of performance share units shall be determined by dividing by two the sum
of the annual target pay out levels under the LTIP with respect to such two most
recent performance periods.





IN WITNESS WHEREOF, the parties have executed this Amendment on this 16th day of
December, 2009, but effective as of the date above written.




ENTERGY
CORPORATION                                                                           EXECUTIVE
Through its Duly Authorized Officer




 By: /s/ Terry R.
Seamons                                                                      By:  /s/
Leo P. Denault
Terry R.
Seamons                                                                                 
Leo P. Denault
Senior Vice-President,
Human                                                                              Executive
Vice President and
Resources and
Administration                                                                             Chief
Financial Officer,
                Entergy Corporation

